ITEMID: 001-84459
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: JEDLICKA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Javier Borrego Borrego;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Mr Jiří Jedlička, is a Czech national who was born in 1954 and lives in Přerov. The Czech Government (“the Government”) were represented by their Agent, Mr V.A Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In November 1999 the applicant’s company concluded a contract to provide a sub-delivery of building operations within a large construction project carried out by the company S. The applicant’s company provided all the contracted work in due time and quality, and invoiced the company S., but payment did not follow.
On 6 December 2000 the applicant’s company brought an action against the company S. in the Brno Regional Commercial Court (krajský obchodní soud).
On 15 October 2003 the court issued a payment order against the company S. However, the latter filed a protest against the order which consequently did not become effective.
On 22 July 2004 bankruptcy proceedings were instituted against the company S. The civil proceedings were therefore suspended ex lege.
On 28 February 2005 the court received a proposal of the applicant’s company to modify its action.
In appears that the civil proceedings instituted by the applicant’s company against the company S., which is now in liquidation, have not yet ended.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
